Exhibit 10.1

TERMINATION AGREEMENT AND MUTUAL RELEASE

This Termination Agreement and Mutual Release (“Termination”) is made effective
the 2nd day of April, 2015 (the “Effective Date”), by and among DHI Computing
Service, Inc., a Utah corporation doing business as GOLDPoint Systems (“GPS”),
and Regional Management Corp., a Delaware corporation (“Regional”). GPS and
Regional are referred to herein collectively as the “Parties,” and are referred
to herein individually as a “Party.”

RECITALS

WHEREAS, GPS and Regional are parties to that certain On-Line Computer Service
Agreement dated October 25, 2013 (the “Service Agreement”);

WHEREAS, both GPS and Regional have devoted significant time and resources and
incurred substantial costs in connection with their respective commercially
reasonable and good faith efforts to accomplish the conversion of Regional from
its current data processing provider to GPS as anticipated by the Service
Agreement;

WHEREAS, in spite of the commercially reasonable and good faith efforts of both
Parties to accomplish such conversion, the Parties have mutually agreed that
such a conversion is not feasible; and

WHEREAS, the Parties desire to terminate the Services Agreement on the terms and
conditions stated herein.

AGREEMENT

NOW, THEREFORE, each of the Parties to this Agreement agrees as follows:

1. Termination of Service Agreement. Effective as of the Effective Date of this
Agreement, the Service Agreement is hereby terminated and of no further force or
effect. Neither Party shall have any further right, liability, duty or
obligation under the Service Agreement.

2. Payment by GPS to Regional. GPS hereby agrees to pay to Regional Three
Hundred Seventy-Six Thousand Five Hundred Dollars ($376,500) as a partial refund
of fees previously paid by Regional to GPS and in full and final settlement of
the terms and termination of the Service Agreement.

3. Return or Destruction of Confidential Information. Within thirty (30) days of
the Effective Date, each of the Parties agrees to return or destroy all
confidential information (as such term is defined in the Service Agreement)
received from the other Party in connection with the Service Agreement without
retention of any copies thereof (except as may be contained in back-up files
created in accordance with a Party’s document retention system and that are
recycled or destroyed in the ordinary course of business).



--------------------------------------------------------------------------------

4. No Implied Liability. The Parties acknowledge and agree that nothing in this
Agreement shall be deemed to be an admission by either of the Parties as to
liability or responsibility for any wrongdoing, negligence, breach of duty or
other misconduct relating to their respective duties and obligations under the
Service Agreement.

5. Mutual Release. Except for obligations created under this Agreement, all of
which obligations are reserved and shall not be released hereby, GPS and
Regional, each for and on behalf of itself and its predecessors, successors,
contractors, subcontractors, assigns and all persons and entities claiming by,
through or under it, do hereby fully, unconditionally, irrevocably and forever
release, acquit and discharge each other, and the past and present officers,
directors, employees, agents, subcontractors, consultants, insurers and
attorneys of each other, of all claims, actions, damages, losses and liabilities
of any kind or description whatsoever, now existing or arising in the future due
to any acts, errors, omissions or fault occurring on or before the Effective
Date, whether accrued or unaccrued, whether known or unknown, caused by or
arising out of or related to the Service Agreement.

6. Confidentiality. No Party shall, except in response to a court order, as
required by law, as required by applicable securities reporting obligations, as
required to obtain legal counsel and advice, as required to prepare tax returns
and financial statements, as required to assert claims or to defend claims
asserted for breach of this Agreement or as required to enforce rights or
remedies afforded by this Agreement, voluntarily reveal to another not a Party
or a director, manager, attorney, accountant, insurer or other advisor or
consultant to a Party of any of the terms of this Agreement, including, but not
limited to, the amount that any Party is paying or the amount that any Party is
receiving pursuant to this Agreement. Further, the Parties each acknowledge and
agree that, notwithstanding anything to the contrary set forth hereinabove in
this Paragraph, any of the Parties may disclose and/or reveal to any persons or
entities that the Service Agreement between the Parties has been terminated and
is of no further force or effect.

7. Non-Disparagement. Each Party agrees that it shall not, in writing or orally,
disparage, deprecate, discredit or otherwise speak poorly of the other Party,
its policies, practices, products, services or management, or permit its
employees, agents or other affiliates to do the same.

8. Attorneys’ Fees Upon Breach. Each Party shall bear its own attorneys’ fees
and costs incurred in connection with the termination of the Service Agreement
and the negotiation and execution of this Agreement. Notwithstanding the
foregoing, if any Party commences any action or proceeding to interpret or
enforce any of the terms or conditions of this Agreement, the prevailing party
in such action or proceeding shall be entitled to recover its reasonable
attorneys’ fees and costs incurred in the defense or prosecution of claims in
such action or proceeding.

7. Applicable Law. This Agreement shall be construed in accordance with the laws
of the State of Utah, without regard to any conflicts of law principles.

8. Amendments. This Agreement shall not be amended, altered, revised, modified,
terminated or changed in any way except by further written agreement signed by
the Parties.

 

2



--------------------------------------------------------------------------------

9. Authority. Each Party represents and warrants to the other Parties that the
person executing this Agreement on its behalf has been authorized to sign on its
behalf and to bind it to the terms of this Agreement, and each person executing
this Agreement on behalf of a Party represents and warrants to the other Parties
that such executing person has been authorized to sign this Agreement and to
bind the Party on behalf of which this Agreement is executed by such executing
person.

10. Successors. This Agreement shall be binding upon the Parties and their
respective successors, assigns, transferees, legal representatives, and any
corporation, business, entity or individual which is owned or controlled by any
Party, or is under common control or ownership with any Party.

11. Interpretation. The Parties acknowledge that they have each had the benefit
of legal counsel and that this Agreement was drafted with the full participation
of both Parties. Accordingly, if there is an ambiguity in this Agreement, it
should not be resolved against any particular Party, but rather should be
resolved by a fair reading of what the Agreement was intended by the Parties to
provide.

12. Waiver. The failure of any Party to take any action under this Agreement, or
the waiver of a breach of this Agreement, shall not affect that Party’s rights
to require performance hereunder or constitute a waiver of any subsequent
breach.

13. Counterparts; Facsimile Signatures. This Agreement may be executed in one or
more counterparts, each of which shall be an original, with the same effect as
if the signatures thereto and hereto were upon the same instrument. Any
facsimile signature to this Agreement of a Party transmitted by a Party or its
legal counsel and any email copy of a Party’s signature to this Agreement
emailed by a Party or its legal counsel shall be deemed an original and binding
signature of this Agreement by such Party.

14. Titles and Headings. Titles and headings of the paragraphs and sections of
this Agreement are for convenience of reference only and shall not affect the
construction of any provision of this Agreement.

15. Entire Agreement. The Parties each agree that this Agreement constitutes the
sole, complete, final and entire agreement among the Parties relating to the
termination of the Service Agreement and any matters released under this
Agreement and supersedes all prior negotiations, representations or agreements,
either written or oral, among the Parties relating in any respect to the
termination of the Service Agreement or the matters released under this
Agreement. Further, the Parties each acknowledge and agree (a) that in entering
into this Agreement each is not relying on any warranties, representations,
documents, information or statements made or given to each relating to the
termination of the Service Agreement or the matters released under this
Agreement, other than those warranties, representations, documents, information
or statements expressly set forth herein, (b) that there are no oral collateral
agreements relating to the termination of the Service Agreement or the matters
released under this Agreement, and (c) that all prior discussions and
negotiations relating to the termination of the Service Agreement and the
matters released under this Agreement have been and are merged, integrated into
and superseded by this Agreement.

 

3



--------------------------------------------------------------------------------

The Parties hereby execute this Termination Agreement and Mutual Release on the
respective dates set forth below, to be effective as of the Effective Date set
forth above.

 

DHI COMPUTING SERVICE, INC. a Utah corporation

/s/ B. Lynn Crandall

Name: B. Lynn Crandall Title: President & CEO Date:

April 2, 2015

REGIONAL MANAGEMENT CORP.

a Delaware corporation

/s/ Donald E. Thomas

Name: Donald E. Thomas Title: EVP and CFO Date:

April 2, 2015

 

4